THE SECURITIES BEING SUBSCRIBED TO HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY JURISDICTION. THESE SECURITIES ARE
OFFERED PURSUANT TO A CLAIM OF EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
FEDERAL AND STATE SECURITIES LAWS.

THE SECURITIES BEING SUBSCRIBED TO MAY NOT BE SOLD, OFFERED, OR OTHERWISE
TRASNFERRED IN THE UNITED STATES OR TO A “U.S. PERSON” UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECUITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIRMENTS OF THE SECURITIES ACT IS AVAILABLE. HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.

GREAT CHINA INTERNATIONAL HOLDINGS, INC

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT, dated as of December 31, 2009, by and between Great
China International Holdings, Inc. (the “Company”), and Mr. Jiang Peng (the
“Subscriber”).

BACKGROUND

The Company is seeking to raise additional capital through the sale of 3,565,714
shares of common stock, par value $0.001 (the “Shares”), at a price of $0.35 per
share (the “Offering”). The Subscriber desires to subscribe for and purchase all
of the Shares at a total purchase price of US$1,247,999.90, subject to and in
accordance with the terms of this Agreement (“this Agreement”).

NOW, THEREFORE, in consideration of the premises and the respective promises
hereinafter set forth, the parties hereto hereby agree as follow:

1.

SALE AND PURCHASE OF SECURITIES. The Subscriber hereby agrees to purchase the
Shares at a total purchase price of US$1,247,999.90. The payment of the
subscription price shall be made, at the discretion of the Subscriber, in one or
more installments at one or more closings held on business days acceptable to
the Company during the period commencing on the date hereof and continuing
through February 28, 2010; provided, however, that the parties agree that the
entire purchase price for the Shares must be paid and the Shares purchased and
sold on or before February 28, 2010.



--------------------------------------------------------------------------------





2.

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER. The Subscriber by his
signature below hereby represents, warrants and certifies to the Company as
follows :-


(a)

The Subscriber is aware that the Offering has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws or regulations in reliance upon the exemption set forth in
Section 4(2) of the Securities Act and/or the safe-harbor set forth in
Regulation S adopted under the Securities Act that provides certain offerings
conducted outside the United States are not subject to the registration
requirements of the Securities Act, and similar exemptions under state law. The
Subscriber will not offer or sell the Shares unless they are registered or are
exempt from registration under the Securities Act and any applicable state
securities laws or regulations.

(b)

The Subscriber is also aware that a legend will be placed on any certificate or
certificates evidencing the Shares stating that they have not been registered
under the Securities Act and setting forth or referring to the restrictions on
transfers and sales thereof. The Company will place stop transfer instructions
against the Shares and the certificates representing the Shares to restrict the
transfer thereof, except as may be prescribed by the Securities Act.

(c)

The Subscriber is an officer and director of the Company and has full access to
all information pertaining to the Company necessary to evaluate the merits and
risks of an investment in the Shares.

(d)

The Subscriber has been provided with the opportunity to review all relevant
financial information, books, records, and other information concerning the
Company, including, but not limited to, all periodic reports filed by the
Company with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, such that the Subscriber is familiar with the business,
finances and general prospects for the future of the Company which he may
consider significant for the purpose of making an investment decision.

(e)

The Subscriber will not offer or sell the Shares (which term shall include any
pre-arrangement for a purchase by a U.S. person or other person in the U.S.)
directly or indirectly, in the United States or to any natural person who is a
resident of the United States or to any other “U.S. person” (as defined below)
or for the account or benefit of any “U.S. person” (other than a “distributor”,
as defined in Regulation S) unless registered under the Securities Act and all
applicable state laws or an exemption from the registration requirements of the
Securities Act and similar state laws is available. The Subscriber will not
engage in hedging transactions with regard to the Shares unless in compliance
with the Securities Act.

2

--------------------------------------------------------------------------------



(f)

The Subscriber is neither a U.S. person nor acquiring the Shares for the account
or benefit of any U.S. person. The Subscriber understands that a “U.S. person”,
as defined by Regulation S, includes any natural person resident in the United
States; any partnership or corporation organized or incorporated under the laws
of the United States; any estate of which any executor or administrator is a
“U.S. person”; any trust of which any trustee is a “U.S. person”; any agency or
branch of a foreign entity located in the United States; any non-discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary for the benefit or account of a “U.S. person”; any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if any individual) resident in the
United States; and any partnership or corporation organized or incorporated
under the laws of a jurisdiction other than the United States which was formed
by a “U.S. person” principally for the purpose of investing in securities not
registered under the Act, unless it is organized or incorporated, and owned, by
accredited investors (as defined in Rule 501(a) of Regulation D promulgated
under the Act) who are not natural persons, estates or trusts.

(g)

The Subscriber is making this subscription from his residence or offices at the
address set forth below. The Subscriber understands that the exemption afforded
by Regulation S requires that the purchasers of the securities not be in the
United States when the offer is made. The purchase of the Shares hereunder by
the Subscriber is in accordance with all securities and other laws of the
jurisdiction in which it is incorporated or legally resident. This Agreement has
not been executed or delivered by the Subscriber in the United States.

(h)

The Subscriber also agrees to execute and deliver such documents as may be
reasonably requested by the Company with respect to the Subscriber’s
subscription for the Shares or the Subscriber’s ownership of the Shares.

3.

MISCELLANEOUS.


(a)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, heirs, successors and
assigns. This Agreement shall not be assignable, in whole or in part. The
Company is bound by this Agreement to refuse to register any transfer of the
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration.

(b)

This Agreement and any additional agreements and other documents delivered
pursuant hereto set forth the entire agreement and understanding of the parties
in respect of the subject matter hereof and thereof and supersede all prior

3

--------------------------------------------------------------------------------



agreements, arrangements and understandings relating to the subject matter
hereof and thereof. This Agreement may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.

(c)

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

(d)

The invalidity or unenforceability of any provision of this Agreement shall not
affect any other provisions hereof, and the remainder of the Agreement shall be
construed as if such invalid or unenforceable provision were modified to the
extent necessary to make it valid or enforceable but remain within the spirit of
this Agreement, or if that is not possible, then omitted.

(e)

All notices provided for in this Agreement shall be in writing signed by the
party giving such notice, and delivered personally or sent by overnight courier
or messenger or sent by registered or certified mail, return receipt requested,
or by telex, facsimile transmission, telegram or similar means of communication
if confirmed by mail to the Company at its current address and to the Subscriber
at its address as it appears on the books and records of the Company. Notices
shall be deemed to have been received on the date of personal delivery or
facsimile, or if sent by certified or registered mail, return receipt requested,
shall be deemed to be delivered on the third business day after the date of
mailing.

IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first written above.

Agreed and confirmed to the above by

Great China International Holdings, Inc.

By:      /s/ Sun Dongqing  

Name: Sun Dongqing

Title: Chief Financial Officer

Subscriber:

/s/ Jiang Peng  

Jiang Peng

C Site 25-26F President Building

No. 69 Heping North Street

Heping District, Shenyang 110003, PRC

4

--------------------------------------------------------------------------------